Exhibit 10.24

1st Amendment to Sublease

 

 

This 1st Amendment to Sublease (this “1st Amendment”) is entered into effective
as of March 1, 2019 (“Amendment Effective Date”) by and between Wellspring
Biosciences, Inc.., a Delaware corporation (“Sublandlord”), and Kura Oncology,
Inc., a Delaware corporation (“Subtenant”)

Whereas, Sublandlord and Subtenant are parties to that certain Sublease dated
December 20, 2016 with respect to premises at 3033 Science Park Road San Diego,
CA 92121, (the “Sublease”), and desire to amend the Sublease as set forth
herein.

Now, Therefore, in consideration of the various covenants and agreements
hereinafter set forth, the parties agree as follows:

1.Section 2 of the Sublease is hereby amended to extend the expiration date of
the Term of the Sublease to April 30, 2020.

2.Except as amended as described above, all other terms and conditions of the
Sublease will remain in full force and effect.

 

In Witness Whereof, the parties have executed this 1st Amendment effective as of
the Amendment Effective Date.

 

Wellspring Biosciences, Inc.

 

Kura oncology, Inc.

 

 

 

 

By:

/s/ Carin Sandvik

 

By:

/s/ John Farnam

Name:

     Carin Sandvik

 

Name:

     John Farnam

Title:

     Vice President, Finance

 

Title:

     COO

 

 